In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-20-00030-CV
         ___________________________

IN RE HARVEY AVENUE BAPTIST CHURCH, Relator




                 Original Proceeding
                   Tarrant County
           Trial Court No. 141-312699-19


      Before Gabriel, Womack, and Wallach, JJ.
         Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Relator Harvey Avenue Baptist Church (the Church) filed its petition for writ

of mandamus complaining of the trial court’s denial of its plea to the jurisdiction. The

Church’s plea to the jurisdiction had requested that the trial court dismiss the claims

brought against the Church by Real Party in Interest Julius L. Jackson, Jr. We

requested that Jackson file a response to the Church’s petition for writ of mandamus.

Jackson did not file a response; his counsel, however, informed us that Jackson had

nonsuited all claims against the Church in the underlying suit. We then obtained a

copy of the trial court’s order dismissing Jackson’s claims.

      On February 7, 2020, we sent the Church a letter expressing our concern that

we do not have jurisdiction because the Church’s petition appeared to be moot. See In

re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings . . . .”); In re De Anda, No. 13-16-00561-CV, 2017 WL 219112, at

*1 (Tex. App.—Corpus Christ-Edinburg, Jan. 13, 2017, orig. proceeding) (dismissing

petition for writ of mandamus as moot after relator’s claims in the underlying lawsuit

were nonsuited). We informed the Church that unless it filed a response showing

grounds for continuing its petition for writ of mandamus, we would dismiss it. Cf.

Tex. R. App. P. 42.3(a); 44.3. The Church did not file a response. Accordingly, we

dismiss the Church’s petition for writ of mandamus.            See Kellogg Brown & Root,
166 S.W.3d at 737; De Anda, 2017 WL 219112, at *1; cf. Tex. R. App. P. 43.2(f).
                                            2
                                   Per Curiam

Delivered: February 24, 2020




                               3